No. 04-99-00655-CV

IN RE RED SIMPSON, INC. 

Original Proceeding(1)

PER CURIAM

Sitting:		Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sarah B. Duncan, Justice

Delivered and Filed: August 31, 1999

PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR EMERGENCY RELIEF
DENIED

	The court has considered relator's petition for writ of mandamus and motion for emergency
relief, and is of the opinion that relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly,
relator's petition for writ of mandamus and motion for emergency relief are denied.
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
Do not publish
1.  This proceeding arises out Cause No. 98-CI-08112, styled Concepcion Duran, Sr., et al. v. Alexander Utility
Engineering, Inc., et al., pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Michael Peden
signed the order complained of.